J-S13020-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    DARRELL WASHINGTON                         :
                                               :
                       Appellant               :       No. 593 EDA 2020

              Appeal from the PCRA Order Entered March 12, 2019
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0012797-2008


BEFORE:      OLSON, J., KING, J., and PELLEGRINI, J.*

MEMORANDUM BY KING, J.:                                  FILED MARCH 9, 2022

        Appellant, Darrell Washington, appeals nunc pro tunc from the order

entered in the Philadelphia County Court of Common Pleas, which dismissed

his first petition brought pursuant to the Post Conviction Relief Act (“PCRA”).1

We vacate the order and remand with instructions.

        The relevant facts and procedural history of this case are as follows. On

July 26, 2008, Appellant shot and killed the victim during a robbery.         On

February 28, 2011, a jury convicted Appellant of second-degree murder,

robbery, and possessing instruments of crime (“PIC”). That same day, the

court sentenced Appellant to life imprisonment on the murder charge. The


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   42 Pa.C.S.A. §§ 9541-9546.
J-S13020-21


court also imposed a concurrent term of two and one-half to five years’

imprisonment for the PIC conviction.      This Court affirmed the judgment of

sentence on July 30, 2012, and our Supreme Court denied Appellant’s petition

for allowance of appeal on January 8, 2013.           See Commonwealth v.

Washington, 55 A.3d 150 (Pa.Super. 2012) (unpublished memorandum),

appeal denied, 619 Pa. 679, 62 A.3d 380 (2013).

      On January 3, 2014, Appellant timely filed a pro se PCRA petition. The

court appointed counsel (“PCRA counsel”), who filed a motion to withdraw and

“no-merit” letter pursuant to Commonwealth v. Turner, 518 Pa. 491, 544

A.2d 927 (1988) and Commonwealth v. Finley, 550 A.2d 213 (Pa.Super.

1988) (en banc).    In the “no-merit” letter, PCRA counsel listed Appellant’s

claims of ineffective assistance of trial counsel. Specifically, Appellant alleged

prior counsel failed to provide him with a copy of the trial transcript and failed

to test the prosecutor’s case in any meaningful way.          Further, Appellant

alleged direct appeal counsel was ineffective for failing to raise certain

unspecified issues on appeal.      On December 19, 2018, the court issued

Pa.R.Crim.P. 907 notice of its intent to dismiss the petition without a hearing.

Appellant did not file a pro se response to the Rule 907 notice. The court

dismissed Appellant’s PCRA petition and granted PCRA counsel’s motion to

withdraw on March 12, 2019.

      Appellant timely filed a pro se notice of appeal, which this Court

dismissed on July 17, 2019 for failure to file a brief.     On August 8, 2019,


                                      -2-
J-S13020-21


private counsel (“current counsel”) entered his appearance in the PCRA court.

On October 30, 2019, current counsel filed a PCRA petition on Appellant’s

behalf, seeking reinstatement of appellate rights nunc pro tunc. The court

reinstated Appellant’s appellate rights nunc pro tunc on January 14, 2020.

Appellant timely filed a notice of appeal nunc pro tunc on February 4, 2020.

The PCRA court did not order Appellant to file a Pa.R.A.P. 1925(b) concise

statement of errors complained on appeal, and Appellant did not file one.

      On appeal, for the first time, Appellant presented new arguments

regarding PCRA counsel’s effectiveness. On June 22, 2021, this panel affirmed

the order dismissing Appellant’s PCRA petition. Relying on Commonwealth

v. Pitts, 603 Pa. 1, 981 A.2d 875 (2009), we determined that Appellant had

waived his ineffectiveness claims due to his failure to raise the issues in the

PCRA court in the first instance. Appellant timely filed a petition for allowance

of appeal on July 22, 2021.

      On October 20, 2021, our Supreme Court issued its decision in

Commonwealth v. Bradley, ___ Pa. ___, ___, 261 A.3d 381, 401 (2021),

expressly holding “that a PCRA petitioner may, after a PCRA court denies

relief, and after obtaining new counsel or acting pro se, raise claims of PCRA

counsel’s ineffectiveness at the first opportunity to do so, even if on appeal.”

Thereafter, our Supreme Court granted Appellant’s allowance of appeal,

limited to the issue of whether this Court erred in holding that Appellant had

waived his claims of PCRA counsel’s ineffectiveness. (See Per Curiam Order,


                                      -3-
J-S13020-21


filed 12/28/21). Additionally, our Supreme Court vacated this Court’s prior

disposition affirming the denial of PCRA relief and remanded the matter to this

Court for reconsideration in light of Bradley. (Id.)

      Appellant raises two issues for our review:

         Did the [PCRA] court err in dismissing [Appellant’s PCRA]
         Petition where he raised genuine issues of material fact
         alleging ineffective assistance of counsel?

         Was PCRA counsel ineffective for failing to raise genuine
         issues of material fact alleging ineffective assistance of
         counsel?

(Appellant’s Brief at 4).

      On appeal, Appellant avers PCRA counsel was ineffective for failing to

raise the following arguments in the PCRA court: (1) trial counsel’s

ineffectiveness for failing to seek suppression of identification testimony; (2)

trial counsel’s ineffectiveness for failing to request a certain jury instruction;

and (3) direct appeal counsel’s ineffectiveness for failing to challenge an

evidentiary ruling.   Appellant concludes this Court must reverse the order

dismissing his PCRA petition and remand the matter for an evidentiary

hearing. We agree that additional proceedings in the PCRA court are required.

      “Our standard of review of the denial of a PCRA petition is limited to

examining whether the evidence of record supports the court’s determination

and whether its decision is free of legal error.” Commonwealth v. Beatty,

207 A.3d 957, 960-61 (Pa.Super. 2019), appeal denied, 655 Pa. 482, 218

A.3d 850 (2019). We grant great deference to the factual findings of the PCRA


                                      -4-
J-S13020-21


court if the record contains any support for those findings. Id. “[W]e review

the court’s legal conclusions de novo.” Commonwealth v. Prater, 256 A.3d

1274, 1282 (Pa.Super. 2021).

     “Counsel   is   presumed   to   have   rendered   effective   assistance.”

Commonwealth v. Hopkins, 231 A.3d 855, 871 (Pa.Super. 2020), appeal

denied, ___ Pa. ___, 242 A.3d 908 (2020).

        [T]o establish a claim of ineffective assistance of counsel, a
        defendant must show, by a preponderance of the evidence,
        ineffective assistance of counsel which, in the circumstances
        of the particular case, so undermined the truth-determining
        process that no reliable adjudication of guilt or innocence
        could have taken place. The burden is on the defendant to
        prove all three of the following prongs: (1) the underlying
        claim is of arguable merit; (2) that counsel had no
        reasonable strategic basis for his or her action or inaction;
        and (3) but for the errors and omissions of counsel, there is
        a reasonable probability that the outcome of the
        proceedings would have been different.

Commonwealth v. Sandusky, 203 A.3d 1033, 1043 (Pa.Super. 2019),

appeal denied, 654 Pa. 568, 216 A.3d 1029 (2019) (internal citations and

quotation marks omitted).   The failure to satisfy any prong of the test for

ineffectiveness will cause the claim to fail. Commonwealth v. Chmiel, 612

Pa. 333, 30 A.3d 1111 (2011).

     “It is not an appellate court’s function to engage in fact-finding.”

Commonwealth v. Shaw, ___ Pa. ___, ___, 247 A.3d 1008, 1017 (2021)

(quoting BouSamra v. Excela Health, 653 Pa. 365, 386-87, 210 A.3d 967,

979-80 (2019)). The PCRA court is “the appropriate—and, indeed, the only—

forum for the evidentiary and factual development” of PCRA claims.         Id.

                                     -5-
J-S13020-21


(quoting Commonwealth Koehler, ___ Pa. ___, ___, 229 A.3d 915, 937

(2020)).    In Bradley, our Supreme Court also acknowledged that remand

might be proper in certain cases where ineffectiveness claims are raised on

appeal in the first instance:

           In some instances, the record before the appellate court will
           be sufficient to allow for disposition of any newly-raised
           ineffectiveness claims.    However, in other cases, the
           appellate court may need to remand to the PCRA court for
           further development of the record and for the PCRA court to
           consider such claims as an initial matter. Consistent with
           our prior case law, to advance a request for remand, a
           petition would be required to provide more than mere
           boilerplate assertions of PCRA counsel’s ineffectiveness …;
           however, where there are material facts at issue concerning
           [claims challenging counsel’s stewardship] and relief is not
           plainly unavailable as a matter of law, the remand should
           be afforded[.]

Bradley, supra at ___, 261 A.3d at 402 (internal citations, footnote, and

quotation marks omitted).

      Instantly, Appellant challenges PCRA counsel’s effectiveness for the first

time on appeal, but these claims have not been developed outside of the

arguments included in the appellate brief. Although Appellant addresses all

three parts of the test for ineffectiveness, Appellant has not had the

opportunity to proffer input from prior counsel regarding the “strategic basis”

for their actions. See Commonwealth v. Roney, 622 Pa. 1, 21, 79 A.3d

595, 606-07 (explaining petitioner offered no affidavit or other evidence as to

what trial counsel did or did not investigate; petitioner provided no

explanation for absence of affidavit from trial counsel and proffered no


                                       -6-
J-S13020-21


evidence as to what actions trial counsel took or failed to take; thus, any

assertion that trial counsel had no reasonable basis for failing to recognize or

present evidence of alternative suspect was speculative). Likewise, the PCRA

court did not have the opportunity to assess prejudice in the first instance.

See Shaw, supra at ___, 247 A.3d at 1017 (holding petitioner did not waive

challenge to stewardship of PCRA counsel and observing that Superior Court

should have provided PCRA court with opportunity to assess prejudice in first

instance).

       Under these circumstances, we conclude that the record before us is

insufficient to allow for disposition of the newly raised ineffectiveness claims.

See Bradley, supra. The most prudent course of action is to vacate the

order denying PCRA relief and remand this case to the PCRA court for

Appellant to create an evidentiary record in conjunction with his current

ineffectiveness claims.2 See id. See also Koehler, supra at ___, 229 A.3d

at 937 (explaining appellate review requires “development of a record as

warranted and, where a hearing is appropriate, an assessment of the facts by

the trial court hearing the evidence”). Upon remand, current counsel should

file an amended petition on Appellant’s behalf, wherein he can fully develop

the claims advanced on appeal. Thereafter, the court must decide whether to

conduct an evidentiary hearing on the new claims.


____________________________________________


2  The Commonwealth does not oppose remand “under the unusual
circumstances of this case.” (Commonwealth’s Brief at 11-12).

                                           -7-
J-S13020-21


      Order vacated; case remanded with instructions.   Jurisdiction is

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/09/2022




                                -8-